IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 00-31368
                            Summary Calendar
                         _____________________



NANCY MCGRATH,

                                                 Plaintiff-Appellant,

                                versus

STATE OF LOUISIANA, on behalf of the
Department of Health & Hospitals, et al.


                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
       Western District of Louisiana, Lafayette-Opelousas
                        USDC No. 99-CV-878
________________________________________________________________
                          April 18, 2001

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The question presented on appeal is whether the district court

erred in granting summary judgment for the defendants in this Title

VII sex discrimination case.    We affirm.

                                   I

     Nancy McGrath, a registered nurse, was employed by the State


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
of Louisiana’s Department of Health and Hospitals from September

1993 to December 1999.        McGrath usually worked the “night shift”

(11:30 p.m. to 8:30 a.m.) from Thursday through Sunday in a

psychiatric unit.

      The   unit’s     written   policies    regarding   sexual   harassment

prohibit the viewing of sexually-related materials that one’s co-

workers might reasonably find offensive. In April 1998, several of

McGrath’s co-workers began viewing an episode of the Jerry Springer

television show in the nurses’ day room.           The topic of the day’s

show was “Wild Sex.”         When McGrath requested that her co-workers

change the channel, they complied.          But after her shift was over,

McGrath discussed this incident with Glynn Bourque, the Registered

Nurse Supervisor, who said that a syndicated television show was

not the kind of sexually inappropriate material covered by the

unit’s policies.       McGrath then complained to Margaret Wiles, the

Director of Nursing at the psychiatric unit. Partially as a result

of McGrath’s complaint, Wiles ordered that the television set in

the day room be turned off from 10:30 p.m. until 6:00 a.m.

      McGrath alleges that Bourque became furious when he learned

that McGrath had complained to Wiles about the Jerry Springer

incident.   Bourque told McGrath that he would no longer assist her

in   drawing   blood    or   administering    prescribed   medications   to

patients.      After McGrath complained about this change in their

customary duties, Bourque was required to apologize and undergo



                                      2
counseling.     He then agreed to share blood-drawing duties with

McGrath.    Nevertheless, McGrath filed a discrimination complaint

with the EEOC in August 1998.

     In March 1999, McGrath received a performance evaluation.

Although Bourque gave her a “very good” rating, her overall score

dropped from 38 in 1998 to 29 in 1999.       In comments attached to the

evaluation,    Wiles   emphasized   that   “[t]he   drop   in   [McGrath’s]

performance rating is not an indicator of a drop in her performance

but rather a more effective and appropriate use of the evaluating

tool.”     McGrath has not pointed to any adverse effects stemming

from this performance evaluation.

     In May 1999, McGrath filed the complaint before us.            Because

Glynn Bourque was named as a defendant, McGrath requested that the

hospital change Bourque’s work schedule so that McGrath and Bourque

would not be working at the same time.       In July 1999, Wiles sent a

memo to McGrath informing her that she and Bourque would “rotate”

on evening and night shifts.        McGrath balked at this proposal,

contending that she had worked the same schedule from 1993 to 1999

and had been “guaranteed” the night shift.            McGrath failed to

report for work after July 22, 1999.       Her employment was terminated

in December when her accrued sick leave had been exhausted.

     In November 2000, the district court entered summary judgment

for the defendants, concluding that the State of Louisiana was

entitled to judgment as a matter of law on McGrath’s Title VII



                                    3
claims of a hostile work environment and unlawful retaliation.

McGrath now appeals.1

                                       II

       This    court   reviews   a   district   court’s   grant   of   summary

judgment de novo, applying the same substantive test set forth in

Federal Rule of Civil Procedure 56.         Horton v. City of Houston, 179

F.3d 188, 191 (5th Cir. 1999).

                                        A

       We begin with McGrath’s “hostile work environment” claim.           To

survive summary judgment, a plaintiff “must create a fact issue on

each of the elements of a hostile work environment claim:                  (1)

[sexually] discriminatory intimidation, ridicule and insults that

are;       (2) sufficiently severe or pervasive that they;         (3) alter

the conditions of employment;          and (4) create an abusive working

environment.”      Walker v. Thompson, 214 F.3d 615, 625-26 (5th Cir.

2000).      McGrath has not met this burden.

       The evidence of alleged discriminatory conduct is limited to

these facts: (1) several co-workers were watching a Jerry Springer

episode until McGrath asked them to change the channel; (2) Bourque

refused to help McGrath administer medication after McGrath had

complained to Wiles about the Jerry Springer incident and after

Wiles had curtailed the nurses’ television privileges; (3) at about



       1
      Although both parties have requested oral argument, we have
concluded that this appeal may be decided on the record before us.

                                        4
this same time, “Bourque was verbal to co-workers in his negative

statements     concerning   working        with    [McGrath],”       although    the

substance of these comments is not clear; (4) although Wiles took

corrective actions regarding Bourque’s behavior, “the time delays

in doing so are unjustifiable”; and (5) when McGrath requested that

she and Bourque not work the same shift, Wiles decided to let

McGrath and Bourque rotate on different shifts.                    On the record

before us, we fail to see how this conduct can be described as

discriminatory on the basis of sex.

      Even   if   we   assume   that   all    of   the     alleged    conduct    was

discriminatory, the conduct of which McGrath complains cannot

possibly be considered “severe.”              We have pointed out, in the

context of hostile environment cases, that Title VII “was only

meant to bar conduct that is so severe and pervasive that it

destroys a protected class member’s opportunity to succeed in the

workplace.” Shepherd v. Comptroller of Public Accounts of State of

Texas, 168 F.3d 871, 874-75 (5th Cir. 1999).                     In Shepherd, for

example, the plaintiff complained that a co-worker had made several

sexually     suggestive   comments,     often      tried    to    look    down   her

clothing, touched and rubbed her arm, and twice invited her to sit

on his lap during office meetings.           Shepherd, 168 F.3d at 872.           We

held that this conduct, although “boorish and offensive,” was not

sufficiently severe to be actionable under Title VII.                    Id. at 874-

75.   Because McGrath’s claims involve conduct that is even less



                                       5
objectionable than that at issue in Shepherd, we must conclude as

a matter of law that the conduct of Bourque and Wiles was not

severe and hence not actionable.

                                            B

       We   turn    now   to   McGrath’s        retaliation    claim.      Title    VII

provides that “[i]t shall be an unlawful employment practice for an

employer to discriminate against any of his employees . . . because

he has made a charge . . . under this subchapter.”                       42 U.S.C. §

2000e-3(a).         We have held that a retaliation claim has three

elements:     (1) the employee engaged in activity protected by Title

VII;    (2) the employer took adverse employment action against the

employee;      and     (3)     a   causal    connection       exists    between    that

protected activity and the adverse employment action.                     Mattern v.

Eastman Kodak Co., 104 F.3d 702, 705 (5th Cir. 1997).

       McGrath’s retaliation claim fails because she has not created

a fact issue as to whether she suffered an adverse employment

action.     This court has made clear that “Title VII was designed to

address     ultimate      employment       decisions,    not    to     address    every

decision made by employers that arguably might have some tangential

effect upon those ultimate decisions.”                  Dollis v. Rubin, 77 F.3d

777, 781-82 (5th Cir. 1995).              We have defined “ultimate employment

decisions”     to    include       such   acts    as   “hiring,   granting       leave,

discharging, promoting, and compensating.”                    Mattern, 104 F.3d at

707 (citations omitted).             Bourque’s short-lived decision to make



                                            6
McGrath administer medications without his assistance and Wiles’s

decision to let McGrath and Bourque rotate shifts clearly do not

constitute adverse employment actions.       See Watts v. Kroger Co.,

170 F.3d 505, 510 (5th Cir. 1999).      Neither can McGrath’s 1999

performance   evaluation   be   considered    an   adverse   employment

decision.   Wiles pointed out that the evaluation did not indicate

a drop in her performance, and McGrath has not alleged any adverse

effect caused by this evaluation report.

                                 III

     For the reasons stated above, McGrath did not create a genuine

issue of material fact on either of her Title VII claims.          The

summary judgment for the State of Louisiana is therefore

                                                     A F F I R M E D .




                                  7